 GENERAL TEAMSTERS LOCAL 528General Teamsters Local Union No. 528, affiliatedwith the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America (Associated Grocers Co-Op) andPaul E. Cain. Case 10-CB-3588November 17, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn July 22, 1982, Administrative Law JudgeLeonard N. Cohen issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,General Teamsters Local Union No. 528, affiliatedl Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.In affirming the Administrative Law Judge, we find it unnecessary torely on Respondent's failure to call witnesses to corroborate the testimo-ny of Business Representative Flournoy. In this regard we note that theAdministrative Law Judge relied on independent grounds for his credibil-ity resolutions, including demeanor.2 In adopting the Administrative Law Judge's conclusion that Re-spondent unlawfully refused to accept and process the Charging Party'sgrievance, we rely particularly on his findings concerning the telephoneconversation on the evening of May 14, 1981. According to the creditedtestimony, Respondent's business representative, Edward Flournoy, tele-phoned the Charging Party, Paul Cain. Flournoy asked Cain whether hewas a member of the Union and whether he paid union dues. After reply-ing in the negative, Cain asked Flournoy if he could file a grievance orotherwise receive any help from the Union concerning his discharge.Flournoy responded that he could not, asserting that, because Cain wasnot a union member and did not pay dues, he did not have the right touse the grievance procedure in the collective-bargaining agreement. Ac-cordingly, we agree with the Administrative Law Judge's conclusion thatRespondent unlawfully failed to represent Cain, insofar as its failure wasbased on Cain's lack of union membership.3 In order to make the Charging Party whole for any loss of earningshe may have suffered as a result of Respondent's unlawful action, weshall modify the remedy to compute any backpay due him from the dateof his discharge, on May 12, 1981.265 NLRB No. 51with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, College Park, Georgia, its officers, agents, andrepresentatives, shall take the action set forth in therecommended Order, as so modified:1. Substitute the following for paragraph 2(b):"(b) Make Paul E. Cain whole for any loss ofearnings he may have suffered as a result of his dis-charge from Associated Grocers Co-Op from thedate of May 12, 1981, until he is reinstated by theCompany, obtains other substantially equivalentemployment, or his grievance is diligently proc-essed through to its proper conclusion. Backpay isto be computed in accordance with the formula setforth in F. W Woolworth Company, 90 NLRB 289(1950), with interest to be computed in the mannerprescribed in Florida Steel Corporation, 231 NLRB651 (1977). (See, generally, Isis Plumbing & HeatingCo., 138 NLRB 716 (1962).)"2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT fail or refuse to representfairly any employees in the bargaining unitrepresented by us or arbitrarily fail or refuseto file and process any employee's grievances.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofrights guaranteed to them in Section 7 of theAct.WE WILL request Associated Grocers Co-Op to reinstate Paul E. Cain to his former po-sition or, if it no longer exists, to a substantial-ly equivalent position. If it refuses to reinstatehim, WE WILL request to waive the time limi-tation contained in the grievance provisions ofthe contract and, if the Company agrees towaive the time limitation, WE WILL processCain's grievance diligently through to itsproper conclusion.WE WILL make Paul E. Cain whole, withinterest, for any losses he may have suffered as415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa result of our failure promptly to file andprocess his grievance.GENERAL TEAMSTERS LOCAL UNIONNo. 528, AFFILIATED WITH THE IN-TERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMER-ICADECISIONSTATEMENT OF THE CASELEONARD N. COHEN, Administrative Law Judge: Thiscase was heard before me on May 12, 1982, in Atlanta,Georgia. On July 8, 1981,1 the Acting Regional Directorfor Region 10 of the National Labor Relations Boardissued a complaint and notice of hearing based on unfairlabor practice charges filed on May 15. The complaintalleges that Respondent in violation of Section 8(bXlXA)failed and refused to accept or process a grievance filedby and over the discharge of employee Paul E. Cain, be-cause of Cain's nonmembership in Respondent's organi-zation and for other arbitrary, invidious, and irrelevantconsiderations. Respondent's timely filed answer deniesthe commission of any unfair labor practices.All parties have been afforded full opportunity toappear, to introduce evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file writtenbriefs. Both counsel filed briefs which have been careful-ly considered.Upon the entire record of the case and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERAssociated Grocers Co-Op, herein called AG, is andhas been at all times material a Georgia corporation withits office and principal place of business in College Park,Georgia, where it is engaged in the warehousing and dis-tribution of food products. During the past calendaryear, which period is representative of all times materialherein, AG purchased and received at its College Parkfacility goods valued in excess of $50,000 directly fromsuppliers located outside the State of Georgia. Respond-ent admits and I find and conclude that AG is and hasbeen at all times material an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II. THE STATUS OF RESPONDENTRespondent admits and I find and conclude that it isand has been at all times material a labor organizationwithin the meaning of Section 2(5) of the Act.I Unless otherwise indicated all dates are in 1981.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Facts21. Cain's dischargeOn the evening of May 12, Paul Cain, a warehouse-man employed on a part-time basis by AG, reported towork. His first job assignment that evening was to assisttwo fellow employees in the unloading of a truck.During the course of the unloading, Cain turned to FredHerndon, a regular full-time employee, and stated "Iwant you to know who is helping you. Us white part-timers and not those niggers outside." Herndon, who isblack, asked Cain where he was coming from. Cain an-swered that he did not know. On three separate occa-sions immediately following this remark Cain apologizedto Herndon and on each such occasion Herndon toldCain to forget about it.Word of Cain's remark spread rapidly throughout theloading dock area, for within the next hour or two threerank-and-file employees as well as Supervisor RussWiley approached Cain and asked what had occurred.During each of these conversations Cain indicated that itwas a misunderstanding and that he had already apolo-gized to Herndon. One of these encounters involvedSteve Payton, one of the two night-shift employees hold-ing the position of union steward. Payton, a black, toldCain that if he had been Herndon, he would have killedCain.About an 1-1/2 hours after Cain made the remark inquestion, Payton called James Catel, the then vice presi-dent of warehouse operations, at his home, told him ofthe remark, and indicated that everyone was upset andthe situation tense. Catel then called the supervisor,Wiley, and confirmed with him the substance of whatPayton had reported. Catel told Wiley that he wouldcome in shortly to handle the matter personally.At or about 9:30 that evening Catel, accompanied byDirector of Security Vernard Cruse, arrived at the ware-house. Catel then proceeded to call all the principals in-volved into a meeting in his office.8At the start of the meeting Herndon told the assem-bled group both what Cain had said and the fact thatCain had apologized. Cain, after first agreeing withHerndon's version, stated that he had been threatened byPayton. When Payton vehemently denied threateningCain, Catel asked Cain and Herndon to leave the meet-ing. Catel first informed the remaining members of thegroup that he could do nothing about the alleged threatby Payton since it involved a one-on-one credibilitymatter which he could not resolve. Catel then stated thathe was going to discharge Cain for violation of companyrule 10(a) "Immoral or Indecent Conduct."42 Except where specifically noted the facts are not in dispute.3 Also present at this meeting was Howard Radford, the other unionsteward assigned to the night shift.4 Rule 10(a) of the collective-bargaining agreement in effect betweenthe parties provides that indecent or immoral conduct is just cause whichsubjects an employee to immediate discharge. The rule in question doesnot attempt to define the phase "Indecent or Immoral Conduct."Catel credibly testified that he reached this decision without any inputfrom or discussion with either of the union stewards or his supervisorspresent at this meeting.416 GENERAL TEAMSTERS LOCAL 528Catel then called Cain back into the office and in-formed him that in view of his admission of misconducthe (Catel) felt that he had no choice but to dischargeCain.2. The events of the morning of May 14On the morning of May 14 Cain called Respondent'soffice and spoke with a secretary. When Cain inquiredhow to go about filing a grievance against AG, he wastold that he should speak with Edward Flournoy, Re-spondent's secretary-treasurer and the business repre-sentative with direct authority to administer the AG con-tract. The secretary further informed Cain that coinci-dentally Flournoy was at AG that morning for a griev-ance meeting. Cain then asked if he could leave his nameand phone number in case he did not get the chance togo out to AC while Flournoy was still there. The secre-tary took the information along with the message to askFlournoy to call Cain at his home number.Around noon on May 14 Cain, accompanied by hisfather, Jesse Cain, drove out to the AG facility wherethey picked up Cain's final paycheck. When Cain askedif he could speak with Flournoy, he and his father wereshown into a reception room by Director of SecurityCruse. After a few minutes Flournoy, a black man,walked into the reception room and approached Cain.5Flournoy asked him if he was Paul Cain. When Cainnodded his head yes, Flournoy stated: "You used a sixletter word against a fellow employee. That's it. You'refired. There is nothing I can do for you." Flournoyabruptly then turned around and walked out of theroom.Before describing Flournoy's version of this conversa-tion, it is necessary, by way of background, to detailFlournoy's testimony with regard to the entire events ofthe morning of May 14. Flournoy testified that prior tothe start of the grievance meeting on May 14, Catel in-formed him of the incident involving Cain.6Catel fur-ther told Flournoy that because of the severity of the in-cident he had discharged Cain. When Flourney suggest-ed that they hold off discussing the Cain matter untilafter all the other grievances had been resolved, Catelanswered that they could talk about it later but that theCompany's position was final.?7At some later point thatmorning, but still prior to Cain's noontime arrival at thefacility, Flournoy testified that he caucused with thegrievance committee and apparently, although the recordis far from clear, decided that the Union would not pro-ceed further regarding the Cain incident.At this point Cain apparently arrived, because Flour-noy was summoned to the reception room. Not surpris-ingly, Flournoy's version of this conversation differs sub-stantially from that given by Cain, and as corroboratedby Cruse. According to Flournoy, he greeted Cain withThis account is based on the mutually corroborated testimony ofPaul Cain, Jesse Cain, and Cruse, who during the conversation stood in adoorway nearby.' Although it is not clear, it appears that prior to this conversationFlournoy may have been informed of the incident by Steve Payton.Payton did not testify.7 On crosu-euamination, Flourney added that, in the discussions thatmorning with Catel, he had suggested that Cain be merely reinstated on anonprecedent-setting basis.a smile and a handshake. Flournoy then told Cain that hehad asked the Company to reinstate him but that theCompany had taken a hard stand and, under the circum-stances, the Union had no alternative but not to proceedfurther. Before leaving, Flourney added that he wouldget back in touch with Cain later that afternoon.Flournoy further testified that, at the conclusion of hisgrievance meeting with Catel, he again broached thesubject of Cain's reinstatement, but that Catel again indi-cated the Company's intransigence on the subject.Following the meeting Flournoy testified that he re-turned to his office where he reviewed certain labor arbi-tration reports. In so doing, he claimed he found a simi-lar case where an arbitrator had upheld the discharge ofan employee and, based on this precedent, finally decid-ed that Cain's discharge lacked the merit to justify pro-ceeding further. Flournoy did not identify the arbitrationcase upon which he allegedly based his decision.Most, if not all, of Flournoy's conversations at thegrievance meeting with Catel about the Cain situationwere in the presence of various employee union stew-ards. However, Respondent did not call any of these in-dividuals to corroborate or elaborate upon Flournoy's as-sertions that he sought both before, during, and after themeeting the reinstatement of Cain but that he was con-sistently and firmly rebuffed by Catel.Catel did testify at the hearing as a witness for theGeneral Counsel. Catel displayed a sharp recollection ofboth the events of Tuesday evening, May 12, as well asthose portion of his conversations on May 14 in whichhe informed Flournoy of the Cain situation and the final-ity of the Company's decision with regard to Cain's dis-charge. Catel, however, suffered a total memory failureconcerning what, if anything, Flourney said either before,during, or after the grievance meeting about the Compa-ny's actions.3. The telephone call of Thursday afternoonLate in the afternoon of May 14 Flournoy and Cainhad a telephone conversation which form basis for theinstant complaint. As with their earlier conversation, thetwo offer materially different versions which cannot bereconciled or resolved short of crediting one witness anddiscrediting the other.According to Cain's account, at or about 4:30 or 5p.m., he received a telephone call from an individualwho after identifying himself as a Mr. Flournoy statedthat he was returning Cain's call. Cain answered that hehad wanted to file a grievance, but that Flournoy had al-ready talked to him earlier that day. At this point Flour-noy asked Cain if he was the gentlemen in the lobby andCain answered that he was. Flournoy then asked Cain ifhe were a union member and Cain responded that hewas not. Flournoy then asked if he paid dues as a part-timer. Again Cain responded that he did not. At thispoint Cain asked Flournoy if he knew about his situation.When Flournoy responded that Steve Payton had toldhim about it, Cain asked if Flournoy also knew thatPayton had threatened to kill him (Cain). Flournoy an-swered that he was not aware of that fact. Cain thenasked if he could file a grievance or get any kind of help417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the Union. Flournoy responded that since Cain wasnot a union member and did not pay dues he did nothave the right to the grievance procedures. Cain thenstated that he had a complaint in 1979 against a supervi-sor and had filed a grievance on that occasion. Flournoyanswered that he did not know anything about the prioroccasion, but that he could not help Cain on this occa-sion. That ended the conversaton.According to Flournoy's account, he indicated to Cainthat the Company was taking a hard line but that hewould try again to see if he could persuade the Compa-ny to take him back to work. At some point near the endof the conversation, Cain brought up the fact that he wasa part-time employee. Flournoy merely answered thatCain's status did not matter. Flournoy specifically deniedever telling Cain that the reason he would not processCain's grievance was because of his part-time or non-union status.Flournoy testified that in his 8-1/2 years as the Union'schief administrator of the contract he has processedgrievances for and represented the interest of part-timeemployees who were not members of the Union. Thisfact is borne out by the testimony of Catel and by Cainhimself. The record does not disclose whether or not theUnion has ever processed a grievance for a nonmemberto arbitration.B. Analysis and ConclusionsThere is no dispute between the parties as to the gen-eral legal standards to be applied in cases involving aunion's duty of fair representation. As both counsel note,the union, as a statutory bargaining agent of the employ-ees in the appropriate bargaining unit, must administerthe grievance-arbitration provision of the collective-bar-gaining agreement fairly, impartially, and in good faith.A breech of that duty occurs when its conduct toward amember of the unit is arbitrary, discriminatory, or in badfaith.8To apply these principles to the instant matter, onemust first resolve the serious credibility conflicts betweenthe respective versions offered by Cain and Flournoy re-garding their two discussions on Thursday, May 14. Caintestified in a straightforward and certain manner andgenerally impressed me both by his demeanor as well asthe consistency of his testimony. Moreover, Cain's testi-mony regarding the reception room confrontation withFlournoy was corroborated not only by his father but byAG's director of security, Venard Cruse. Cruse was animpartial witness with no apparent reason to fabricate histestimony to assist the charging party.Flournoy, on the other hand, testified in a much morehesitant and uncertain fashion. His ability to recall specif-ics of conversation seemed to depend in a large extentupon both who was asking the questions as well as thenature of the testimony given by others. Accordingly, Icredit Cain's account of both conversations with Flour-noy on May 14. In finding that Flournoy informed Cainthat he did not, by virtue of his lack of union member-ship, have access to the grievance procedure, I am not,of course, unmindful of the fact that both Flournoy anda Vaca v. Sipes, 386 U.S. 171 (1967).Cain knew the falsity of this position. However, I am notpersuaded that that factor alone rendered Flournoy'smaking of the offending remarks improbable. According-ly, I conclude that Flournoy's statement to Cain that hedid not have the right to utilize the grievance procedurebecause he was not a member of the Union restrainedand coerced him in the exercise of his rights guaranteedby Section 7 and Respondent thereby violated Section8(b)(l)(A) of the Act. International Brotherhood of Boiler-makers, Iron Shipbuilders, Blacksmiths, Forgers & Helpers,AFL-CIO, Local 132 (Kelso Marine, Inc.), 220 NLRB119, 121 (1975).9Resolution of this issue did not dispose of the moredifficult question as to whether Respondent's refusal tocarry Cain's discharge to arbitration was actually basedin whole or in part upon Cain's nonunion status. Forwere I to find that irrespective of his words, Flournoy inhis meeting earlier on May 14 with Catel strongly advo-cated Cain's case, and that he decided not to carry thematter to arbitration solely because he objectively con-cluded that it lacked merit, I would have no alternativebut to recommend dismissal of this allegation. Unfortu-nately for Respondent, I am unable on the record beforeme to conclude that Respondent undertook to representCain at any time on or after May 14. In reaching thisconclusion I rely on several factors. First and foremostamong these was the utter and complete failure of Catelto recall what, if anything, Flournoy said when told ofthe Company's action in discharging Cain 2 days before.As noted above, Catel's memory with regard to otherevents and conversations regarding this affair was sharp,clear, and complete. The most probable exclamation forCatel's inability to recall Flournoy's reactions on May 14was Flournoy either did not express any position on thematter1°or that, in apparent agreement with union stew-ard Payton, he felt that Cain's use of the highly offensiveracial epithet was cause for Cain's discharge. The laterpossibility would be entirely consistent with the personalanimosity exhibited by Flournoy to Cain at their encoun-ter in AG's reception room. The final factor which con-vinces me that the events did not occur in the mannertestified to by Flournoy was the failure of Respondent tocall any of the union stewards present at the grievancemeeting to confirm or corroborate Flournoy's testimonythat he in fact advocated Cain's reinstatement. Thereason for this failure is obvious-no such evidence exist-ed.Whether one attributes the Union's failure to representCain's interest to his lack of union membership, as I havefound Flournoy himself admitted, or to a racially moti-vated decision, or to a combination thereof, I concludethat by this conduct Respondent breeched its duty of fairrepresentation and restrained and coerced Cain in the ex-' While the complaint does not allege Flournoy's statement as an inde-pendent violation of Sec. 8(bXIXA), this incident was fully litigated atthe hearing and is so central to the complaint allegation as to justify aspecific finding of a violation. See Alexander Dawson, Inc., d/b/a Alexan-der's Restaurant and Lounge, 228 NLRB 1965 (1977).10 It must be recalled that at the time of the grievance meeting Cainhad neither filed a written grievance nor indicated to anyone at the meet-ing that he wished to file a grievance over his discharge.418 GENERAL TEAMSTERS LOCAL 528ercise of his Section 7 rights and thereby violated Sec-tion 8(bXIXA) of the Act.IITHE REMEDYHaving found that the Union has engaged in certainunfair labor practices, I will recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. Inasmuch asthe Union failed and refused to process Cain's grievanceand thereby restrained and coerced him in violation ofSection 8(bXIXA) it must be held liable for any loss Cainmay have suffered as a result thereof. Therefore, I willrecommend that the Union be ordered first to requestthat the Company reinstate Cain; second, failing this, theUnion should be ordered to request that the Companywaive the time limitations contained in the grievanceprovisions of the contract and, if the Company agrees towaive the time limitation, to process Cain's grievance di-ligently through its proper conclusion. 2The Union's backpay liability must be limited to anyloss suffered by Cain as a result of its refusal to processhis grievance. Consequently, I shall recommend that theUnion make Cain whole for any loss he may have suf-fered as a result of his discharge by the Company fromthe date of his communication with the Union on May14, 1981, until any one of the following shall occur: Cainis reinstated by the Company; he obtains other substan-tially equivalent employment; or his grievance is diligent-ly processed through to its proper conclusion. Backpayis to be computed in accordance with the formula setforth in F. W. Woolworth Company, 90 NLRB 289 (1950),with interest to be computed in the manner prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977).CONCLUSIONS OF LAWI. Associated Grocers Co-Op is an employer engagedin commerce and in operations affecting commercewithin the meaning of Section 2(6) and (7) of the Act.2. General Teamsters Local Union No. 528, affiliatedwith the International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of theAct.3. By informing Paul E. Cain that the Union wouldnot properly process and present his grievance becauseof his nonmembership in the Union, the Union has re-strained and coerced him in the exercise of rights guar-anteed him in Section 7 of the Act, thereby violatingSection 8(bXIXA) of the Act.4. By failing and refusing to fairly and properly repre-sent and process the grievance of Paul E. Cain in regardto his discharge, the Union has restrained and coercedhim in the exercise of rights guaranteed him in Section 7i X See Truck Dn'verx Oil Drivers and Filling Station and Platform Work.-ers Local Na 705 (Associated Transport, Inc). 209 NLRB 292 (1974), peti-tion for review denied 532 F.2d 1169 (7th Cir. 1976); Glas Bottle BlowersAssociation of the United States and Canada AFL-CIO. Local Na 106(Owens-Illinois Inc.), 240 NLRB 324 (1979)."2 Teamsters Local 559, an affiliate of the International Brotherhood ofTeamsters, Chauffeus. Warehousemen and Helpers of America (MashkinFreight Line Inc.),. 243 NLRB 848, 850-851 (1979).of the Act, thereby violating Section 8(bXIXA) of theAct.5. The aforesaid unfair labor practices occurring inconnection with the operations of Associated GrocersCo-Op have a close, intimate, and substantial relationshipto trade, traffic, and commerce among several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce within themeaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this case, Ihereby issue the following recommended:ORDER3'The Respondent, General Teamsters Local No. 528,affiliated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, College Park, Georgia, its officers, agents, and repre-sentatives, shall:1. Cease and desist from:(a) Restraining or coercing any employees in the exer-cise of the rights guranteed them by Section 7 by arbi-trarily failing and refusing to fairly and properly repre-sent them or to process their grievances.(b) Restraining or coercing employees in any like orrelated manner.2. Take the following affirmative action which is nec-essary to effectuate the purposes of the Act:(a) Request Associated Grocers Co-Op to reinstatePaul E. Cain to his former position or, if it no longerexists, to a substantially equivalent position. If AssociatedGrocers Co-Op refuses to reinstate him request that theCompany waive the time of limitation contained in thegrievance provisions of the contract and, if the Companyagrees, to waive the time limitation to process Cain'sgrievance diligently through its proper conclusion.(b) Make Paul E. Cain whole for any loss of earningshe may have suffered as a result of his discharge by As-sociated Grocers Co-Op from the date of May 14, 1981,until he is reinstated by the Company or obtains othersubstantially equivalent employment or his grievance isdiligently processed through to its proper conclusion.Backpay is to be computed in accordance with the for-mula set forth in the section of this Decision entitled"The Remedy."(c) Post at its business offices, meeting halls, and at allplaces where notices are customarily posted, includingall such places at Associated Grocers Co-Op, copies ofthe attached notice marked "Appendix."14Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by the Union's repre-sentative, shall be posted by the Union immediately upon" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.14 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Punu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."419 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceipt thereof and be maintained by it for 60 consecu-tive days thereafter. Reasonable steps shall be taken bythe Union to ensure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 10, inwriting, within 20 days of the date of this Order, whatsteps have been taken to comply herewith.420